DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/761,305 filed on 05/04/2020. Claims have been 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2018-015914, filed on 1/31/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, lines 3, the phrase “a plurality of planetary gear mechanism” renders the claim indefinite because it is not clear the plurality of planetary gear mechanism as cited in claim 2 is the similar one or a new plurality of planetary gear mechanism. Clarification is required. In the art rejections below the claim is being treated as “the plurality of planetary gear mechanism” as is consistent with the specification. 
Claims 10-11 are rejected due to its dependency from a rejected base claim and it inherits their deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uzawa et al. (US 20130089400 A1) (hereinafter “Uzawa”) in view of Komaru et al. (US 20120309577 A1) (hereinafter “Komaru”) and Suzuki (US 20180109222 A1).
Regarding claim 1, Uzawa discloses a rotary drive system (fig. 2), comprising: 
an electric motor (22, para 30, 39-40) including 
a rotary shaft provided (27, see para 40) so as to be rotatable about an axis (not shown) extending in a vertical direction, 

a stator (24) surrounding the rotor core from the outer peripheral side of the rotor core, and 
an electric motor casing (23, see para 40-41) forming a first accommodating space that accommodates the rotary shaft, the rotor core and the stator so that a lower portion of the rotary shaft projects downward (see para 43), and forming a communication hole (not shown, e.g. via pipe 32, see para 51) communicating downward (e.g. showing by the dotted line in 15c); 
a speed reducer (12, para 31-35) including 
an output shaft (44) provided so as to be rotatable about the axis below the rotary shaft (27), 
a transmission portion in which a rotation of the rotary shaft (27) is reduced in speed and is transmitted to the output shaft (44, see para 31, 61, 63),
 	a speed reducer casing (13, see para 32) that accommodates the output shaft and the transmission portion and forms a second accommodating space.
However, Uzawa fails to disclose the second accommodating space communicating with the first accommodating space through the communication hole and a lubricating oil-circulating unit including a lubricating oil flow path connects the first accommodating space and the second accommodating space at an outside, and a lubricating oil pump that is provided in the lubricating oil flow path and is configured to pump lubricating oil from the second accommodating space side to the first accommodating space side.
Komaru teaches a revolving apparatus for construction machine (fig. 1-5) wherein a lubricating oil-circulating unit (has no character numeral, see fig. 5) including a lubricating oil flow path (e.g. 53, 55, 56, 60) connects the first accommodating space (e.g. 45) and the second accommodating space (e.g. 46) at an outside and a lubricating oil pump (e.g. 49, 50) that is provided in the lubricating oil flow path and is configured to pump lubricating oil so that the apparatus can be efficiently cooled by just using the lubricant oil stored in the casing, thereby, improve the workability of maintenance. (see para 11 of Komaru)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uzawa by arranging the oil-circulating unit outside as taught by Komaru so that the apparatus can be cooled efficiently and a good workability, controllability and accessibility can be achieved.
However, Komaru fails to disclose the lubricating oil flow path connects the first accommodating space and the second accommodating space through the communicating hole.
Suzuki teaches a rotary drive system (fig. 1) wherein a lubricating oil-circulating unit (e.g. JK) including a lubricating oil flow path (e.g. 29, 30) that connects the first accommodating space (e.g. space covered by 8) and the second accommodating space (e.g. space covered by 7) though the communicating hole (e.g. 30e) and a lubricating oil pump (28) that is provided in the lubricating oil flow path and is configured to pump lubricating oil from the second accommodating space side (e.g. 29a) to the first accommodating space side (e.g. 29 to 30, see para 49-57) so that the oil supply unit supplies a lubricating oil to be used for both lubrication of the speed reducer and cooling of the electric motor efficiently.  (see para 49 of Suzuki)
Uzawa/ Komaru by arranging the oil-circulating unit to pump from the second accommodating space side to the first accommodating space side as taught by Suzuki so that the oil supply unit supplies a lubricating oil to be used for both lubrication of the speed reducer and cooling of the electric motor efficiently, as a result the lubrication system will be compact, lightweight, reliable and cost effective.  
As modified, the rotary drive would have the second accommodating space communicating with the first accommodating space through the communication hole and a lubricating oil-circulating unit including a lubricating oil flow path connects the first accommodating space and the second accommodating space at an outside, and a lubricating oil pump that is provided in the lubricating oil flow path and is configured to pump lubricating oil from the second accommodating space side to the first accommodating space side.
Regarding claim 8, Uzawa / Komaru / Suzuki teaches a rotary drive system according to the claim 1, Uzawa further discloses a hydraulic excavator (1, fig. 1), comprising:
 an undercarriage (2, fig. 1, para 28); 
an upper swing body (3) provided on the undercarriage; and 
the rotary drive system (e.g. 11, fig. 2) that swings the upper swing body about the axis with respect to the undercarriage (see para 29-30).
Claims 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uzawa et al. (US 20130089400 A1) (hereinafter “Uzawa”) in view of Komaru et al. (US 20120309577 A1) (hereinafter “Komaru”) and Suzuki (US 20180109222 A1) as set forth in the rejection of claim 1 and further in view of Ohkubo (US 20040142788 A1) (hereinafter “Ohkubo”) and Teiichiro (JP 2009079627 A)(English translation relied upon).
Regarding claim 2, Uzawa / Komaru / Suzuki teaches a rotary drive system according to the claim 1, Uzawa further discloses wherein the transmission portion includes a plurality of planetary gear mechanisms (e.g. 18, 19, see para 35-36) that sequentially reduce in rotational speed from the rotary shaft to the output shaft,Application No. Not Yet Assigned4 Docket No.: 1420149.73 1US9 Amendment dated May 4, 2020 First Preliminary Amendmentwherein the lubricating oil is stored in the second accommodating space (see para 38); and wherein a liquid level of the lubricating oil in the second accommodating space is positioned above the planetary gear of a first stage (e.g. 18) and a second stage (e.g. 19) planetary gear mechanism of the plurality of planetary gear mechanisms.
However, Uzawa / Komaru / Suzuki fails to teach a liquid level of the lubricating oil in the second accommodating space is positioned below the planetary gear of a first stage planetary gear mechanism of the plurality of planetary gear mechanisms and the plurality of planetary gear mechanisms has more than two subsequent stages.
Ohkubo teaches a power transmitting apparatus (fig. 5) wherein a liquid level (e.g. 81) of the lubricating oil in the accommodating space (e.g. 65) is positioned below the planetary gear (see para 36, 39 and 45) so that it can appropriately reduce or optimize resistance to the ring gear 66 produced by the lubricating oil 69, as a result, this allows the ring gear 66 to run idle with an increased ease, so that the degree of the corotation can be effectively reduced. (see para 45)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uzawa / Komaru / Suzuki by positioning the Ohkubo so that it can appropriately reduce or optimize resistance to the ring gear produced by the lubricating oil, as a result, this allows the ring gear to run idle with an increased ease, so that the degree of the corotation can be effectively reduced and the life of the planetary gear will be increased and the rotary drive will be more reliable.
However, Ohkubo fails to disclose there is more than two stages planetary gear mechanism. 
Teiichiro teaches reduction gear (fig. 1) wherein a speed reducer (10) is configured as a three-stage speed reducer (e.g. 11, 12, 13) so that a desirable reduction of the rotation of the motor can be obtained. (see para 35)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Uzawa / Komaru / Suzuki by adding a three-stage planetary gear mechanism as taught by Teiichiro so that a desirable reduction of the rotation of the motor can be obtained.
As modified, the rotary drive would have a liquid level of the lubricating oil in the second accommodating space is positioned below the planetary gear of a first stage planetary gear mechanism of the plurality of planetary gear mechanisms and above the planetary gear of any one of a second and subsequent stage planetary gear mechanisms of the plurality of planetary gear mechanisms.
Regarding claim 16, Uzawa / Komaru / Suzuki/ Ohkubo/ Teiichiro teaches a rotary drive system according to the claim 2, Uzawa further discloses a hydraulic excavator (1, fig. 1), comprising:
 an undercarriage (2, fig. 1, para 28); 
an upper swing body (3) provided on the undercarriage; and 
the rotary drive system (e.g. 11, fig. 2) that swings the upper swing body about the axis with respect to the undercarriage (see para 29-30).

Allowable Subject Matter
Claims 3-7, 9-15, and 17-20 are objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as addressing the 112(b) rejection in claims 9-11 above.
Regarding claims 3 and 9, the prior art does not disclose or render obvious wherein an oil inspection hole passing through in a horizontal direction is formed in the speed reducer casing, in combination with the other elements required by the claim.
For example, prior art of record 
Uzawa et al. (US 20130089400 A1) discloses wherein the transmission portion includes a plurality of planetary gear mechanisms (e.g. 12) that sequentially reduce in rotational speed fromApplication No. Not Yet Assigned6 Docket No.: 1420149.73 1US9 Amendment dated May 4, 2020First Preliminary Amendment the rotary shaft to the output shaft, wherein an oil inspection hole (e.g. the hole through which oil level gage 33 inserted, see para 51) passing through in a vertical direction is formed in the motor casing, wherein the rotary drive device further comprises an oil inspection unit (e.g. 
Shizu et al. (US 20150226288 A1) discloses a simple planetary reduction gear wherein the sun gear 18 is supported by the ball bearing 74, and is completely accommodated in the casing 20 of the reduction gear 14. In the casing 20, oil (lubricant) is sealed so as to reach an oil level L1 corresponding to the approximately center position in the axial direction of the sun gear 18. The oil level L1 corresponds to a position which is higher than a lower end position L2 of the gear portion 18A of the sun gear 18 and is lower than an upper end position L3 of the sun gear 18. That is, the entire ball bearing 74 is completely immersed into the oil, and approximately half (up to the oil level L1) in the axial direction of the sun gear 18 is immersed into the oil.
Ohkubo et al. (US 20040142788 A1) discloses a power transmitting apparatus wherein in order to minimize unwanted corotation, a gear support member is in the shape of a flat disk and has an outer diameter greater than the pitch circle of a ring gear. Further, a surface level of lubricating oil stored in a casing is set to be below the ring gear, but above the gear support member. Furthermore, a resilient clip is resiliently fitted on an output shaft and gear support member, and the resilient clip has at least one end supported by the casing. In addition, the 
Ishizuka (US 20140148295 A1) teaches a planetary gear device wherein the planetary gear device comprises planetary shafts, a planetary gear supported on the planetary shafts via bearings, and an internally-toothed gear. The planetary shafts are arranged at positions offset from a shaft center of the internally-toothed gear. Orbital motion of the planetary shafts is restricted so as to retrieve rotation output from a casing integrated with the internally-toothed gear. Lubricant in which the bearings around some of the plurality of planetary shafts are immersed is sealed in the casing. The planetary gear device further comprises a retention part for retaining the lubricant on a part integrally rotated with the casing.
Hikada et al. (US 20070093352 A1) teaches a travel working machine wherein the travel working machine includes a traveling body 2 supported by traveling contrivances such as wheels 3, 4 and provided with an engine 5, a transmission case 8 mounted to the traveling body, and a hydraulic mechanical transmission mounted to the transmission case for changing speed of power from the engine by a combination of a planetary gearing 30 and a hydraulic transmission which includes a hydraulic pump 27 and a hydraulic motor 28 and transmitting the power to the traveling contrivances. A pump input shaft 34 for input to the hydraulic pump, a motor output shaft 35 for output from the motor and transmission gears 43, 45 provided at the respective shafts are arranged in the transmission case and above an oil level S of lubricating oil stored in a lower portion of the transmission case. Such an arrangement contributes to reducing power loss.
Regarding claim 6 and 12, the prior art does not disclose or render obvious further comprising: a lower bearing that is provided at a lower portion of the electric motor casing and rotatably supports the rotary shaft about the axis, wherein the communication hole includes a main oil drain hole that is opened at a position above an upper end of the lower bearing on a bottom surface of the electric motor casing, in combination with the other elements required by the claim.
For example, prior art of record Suzuki (US 20180109222 A1) teaches a lower bearing (12) that is provided at a lower portion of the electric motor casing (8) and rotatably supports the rotary shaft (6) about the axis, wherein the communication hole includes a main oil drain hole (e.g. 37) that is opened at a position above an upper end of the lower bearing on a bottom surface of the electric motor casing.

Claims 4-5, 7 and 10-15 and 17-20 would be allowable as they depend on allowable claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655